


Exhibit 10.2
 
Service Agreement No. 79028
 
 
 
Revision No. 2

FSS SERVICE AGREEMENT
THIS AGREEMENT, made and entered into this 29 day of March 2012, by and between
COLUMBIA GAS TRANSMISSION, LLC ("Transporter") and UGI Utilities Inc.
("Shipper").
WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
Section 1. Service to be Rendered. Transporter shall perform and Shipper shall
receive service in accordance with the provisions of the effective FSS Rate
Schedule and applicable General Terms and Conditions of Transporter's FERC Gas
Tariff, Fourth Revised Volume No. 1 ("Tariff'), on file with the Federal Energy
Regulatory Commission ("Commission"), as the same may be amended or superseded
in accordance with the rules and regulations of the Commission. Transporter
shall store quantities of gas for Shipper up to but not exceeding Shipper's
Storage Contract Quantity as specified in Appendix A, as the same may be amended
from time to time by agreement between Shipper and Transporter, or in accordance
with the rules and regulations of the Commission.
Section 2. Term. Service under this Agreement shall commence as of November I,
2004, and shall continue in full force and effect until March 31, 2014.
Pre-granted abandonment shall apply upon termination of this Agreement, subject
to any right of first refusal Shipper may have under the Commission's
regulations and Transporter's Tariff.
Section 3. Rates. Shipper shall pay Transporter the charges and furnish
Retainage as described in the above-referenced Rate Schedule, unless otherwise
agreed to by the parties in writing and specified as an amendment to this
Service Agreement. Transporter may agree to discount its rate to Shipper below
Transporter's maximum rate, but not less than Transporter's minimum rate. Such
discounted rate may apply to: (a) specified quantities (contract demand or
commodity quantities); (b) specified quantities above or below a certain level
or all quantities if quantities exceed a certain level; (c) quantities during
specified time periods; (d) quantities at specified points, locations, or other
defined geographical areas; (e) that a specified discounted rate will apply in a
specified relationship to the quantities actually transported (i.e., that the
reservation charge will be adjusted in a specified relationship to quantities
actually transported); and (f) production and/or reserves committed by the
Shipper. In addition, the discount agreement may include a provision that if one
rate component which was at or below the applicable maximum rate at the time the
discount agreement was executed subsequently exceeds the applicable maximum rate
due to a change in Transporter's maximum rate so that such rate component must
be adjusted downward to equal the new applicable maximum rate, then other rate
components may be adjusted upward to achieve the agreed overall rate, so long as
none of the resulting rate components exceed the maximum rate applicable to that
rate component. Such changes to rate components shall be




--------------------------------------------------------------------------------




applied prospectively, commencing with the date a Commission order accepts
revised tariff sections. However, nothing contained herein shall be construed to
alter a refund obligation under applicable law for any period during which rates
which had been charged under a discount agreement exceeded rates which
ultimately are found to be just and reasonable.
Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at 5151 San Felipe, Suite 2500, Houston, Texas 77056, Attention:
Customer Services and notices to Shipper shall be addressed to it at
2525 N. 12th Street
STE 360
Reading, PA 19605
Attention: Claire Neri


, until changed by either party by written notice.
Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreements: 49883, 53002,
77366.
UGI Utilities Inc.                    COLUMBIA GAS TRANSMISSION, LLC




By Robert F. Beard                    By William Weber            
Title President and CEO                Title Contracts Team Lead        
Date 3/28/12                        Date 3/12/12                




--------------------------------------------------------------------------------




Revision No. 2


Appendix A to Service Agreement No. 79028
Under Rate Schedule FSS
between Columbia Gas Transmission, LLC ("Transporter")
and UGI Utilities Inc. ("Shipper")


Storage Contract Quantity
Begin
End
Storage Contract
Maximum Daily
Date
Date
Quantity (Dth)
Storage Quantity (Dth/day)
April 1, 2012
March 31, 2014
5,090,400
93,867



Service pursuant to this Appendix A, Revision No. 2 shall be effective from
April 1, 2012 through March 31, 2014 and will cancel and supersede the previous
Appendix A to this Service Agreement, Revision No. 1, dated November I, 2004.


_X__ Yes ___No (Check applicable blank) Transporter and Shipper have mutually
agreed to a Regulatory Restructuring Reduction Option pursuant to Section 42 of
the General Terms and Conditions of Transporter's FERC Gas Tariff.


___Yes _X__ No (Check applicable blank) Shipper has a contractual right of first
refusal equivalent to the right of first refusal set forth from time to time in
Section 4 of the General Terms and Conditions of Transporter's FERC Gas Tariff.


___Yes _X__ No (Check applicable blank) This Service Agreement covers interim
capacity sold pursuant to the provisions of General Terms and Conditions Section
4.2. Right of first refusal rights, if any, applicable to this interim capacity
are limited as provided for in General Terms and Conditions Section 4.2.


___Yes _X__ No (Check applicable blank) This Service Agreement covers offsystem
capacity sold pursuant to Section 47 of the General Terms and Conditions. Right
of first refusal rights, if any, applicable to this offsystem capacity are
limited as provided for in General Terms and Conditions Section 47.


UGI Utilities Inc.                COLUMBIA GAS TRANSMISSION, LLC


By Robert F. Beard                By William Weber                
Title President and CEO            Title Contracts Team Lead        
Date 3/28/12 Date 3/12/12


 

                    


